                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 HUBERT D. WILLIAMS,

                           Petitioner,

                     v.                       CAUSE NO.: 3:18-CV-951-RLM-MGG

 WARDEN,

                           Respondent.

                               OPINION AND ORDER

      Hubert D. Williams, a prisoner without a lawyer, filed a habeas corpus

petition challenging the disciplinary decision (WCC 18-8-493) at the Westville

Correctional Facility in which a disciplinary hearing officer found him guilty of

possession of a controlled substance in violation of Indiana Department of

Correction Offense B-202. He was sanctioned with a demotion in credit class.

Under Section 2254 Habeas Corpus Rule 4, the court must dismiss the petition

“[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court.”

      Mr. Williams argues that he is entitled to habeas relief because the hearing

officer lacked sufficient evidence to find him guilty. He says the leafy brown

substance found in his cell wasn’t tested to confirm that it was a controlled

substance.

       [T]he findings of a prison disciplinary board [need only] have the
       support of some evidence in the record. This is a lenient standard,
       requiring no more than a modicum of evidence. Even meager proof
       will suffice, so long as the record is not so devoid of evidence that
       the findings of the disciplinary board were without support or
       otherwise arbitrary. Although some evidence is not much, it still
       must point to the accused’s guilt. It is not our province to assess
       the comparative weight of the evidence underlying the disciplinary
       board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000). The administrative record

includes a conduct report that indicated that a partially opened tea bag with a

brown substance was found hanging from the window behind the headboard on

Mr. Williams’s bed. This evidence isn’t conclusive, but that the tea bag was

opened suggests that its contents were altered in some fashion, and the location

in which it was found suggests that Mr. Williams meant to conceal it. That points

to Mr. Williams’s guilt and constitutes some evidence. Further, while the right to

procedural due process affords Mr. Williams specific rights for disciplinary

proceedings, the right to scientific verification isn’t included among them. See

Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974); White v. Ind. Parole Bd., 266

F.3d 759, 768 (7th Cir. 2001) (warning against adding additional due process

protections beyond those provided by Wolff). Therefore, the claim that the

hearing officer lacked sufficient evidence to find him guilty is not a basis for

habeas relief.

      Mr. Williams also argues that the hearing officer wasn’t an impartial

decisionmaker. He says the hearing officer’s bias was demonstrated by his

refusal to continue the disciplinary hearing and to test the leafy brown

substance. In the prison disciplinary context, adjudicators are “entitled to a

presumption of honesty and integrity,” and “the constitutional standard for

improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due

process prohibits a prison official who was personally and substantially involved



                                        2
in the underlying incident from acting as a decisionmaker in the case. Id. Due

process isn’t violated just because the hearing officer knew the inmate, presided

over a prior disciplinary case, or had some limited involvement in the event

underlying the charge. Id. While the hearing officer might have refused the

requests and found Mr. Williams guilty, there is no indication that he was

involved with the underlying charge, that he had a personal interest in the result

of the hearing, or that he based his decision on anything other than the

administrative record. As a result, the claim that the hearing officer was not an

impartial decisionmaker is not a basis for habeas relief.

      Because it is clear from the petition and attached exhibits that Mr.

Williams isn’t entitled to habeas relief, the court denies the petition. If Mr.

Williams wants to appeal this decision, he doesn’t need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See

Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because the court finds pursuant to 28

U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in good faith.

      For these reasons, the court:

      (1) DENIES the petition pursuant to Section 2254 Habeas Corpus Rule 4;

      (2) DIRECTS the clerk to enter judgment and to close this case; and

      (3) DENIES Hubert D. Williams leave to proceed in forma pauperis on

appeal.

      SO ORDERED on March 28, 2019




                                        3
    s/ Robert L. Miller, Jr.
    JUDGE
    UNITED STATES DISTRICT COURT




4
